Title: From James Madison to Benjamin Fry (Abstract), 6 March 1805
From: Madison, James
To: Fry, Benjamin


6 March 1805, Department of State. “It being uncertain what the event of the case of the Brig Favorite may be, It will be proper at present only to observe that if it should be found in the sequel that restitution is obtained neither under the Louisiana Convention nor as the effect of the Judicial proceedings mentioned in your correspondence with Mr. Skipwith, the case will on another application to this Department be taken up on the ground of the Convention of September 1800 or such other as may be apposite.”
